ACCEPTED
                                                                                                                                                                    03-14-00501-CV
                                                                                                                                                                            4530711
                                                                                                                                                           THIRD COURT OF APPEALS
                                                                                                                                                                     AUSTIN, TEXAS
                                                                                                                                                                3/17/2015 2:11:02 PM
                                                                                                                                                                   JEFFREY D. KYLE
                                                                                                                                                                              CLERK




                                                                                                                                FILED IN
                                                                                                                        3rd COURT OF APPEALS
                                                                                                                            AUSTIN, TEXAS
Kristofer S. Monson                                                                                                                         (512) 936-1820
ASSISTANT SOLICITOR GENERAL                                                                                             3/17/2015
                                                                                                              KRISTOFER.MONSON     2:11:02 PM
                                                                                                                               @TEXASATTORNEYGENERAL  .GOV
                                                                                                                          JEFFREY D. KYLE
                                                                                                                                 Clerk
                                                                                 March 17, 2015


       Via File & ServeXpress

       Jeffrey D. Kyle
       Clerk
       Court of Appeals
       Third District of Texas
       P.O. Box 12547
       Austin, Texas 78711-2547

                Re:        Cause Number: 03-14-00501-CV

                           The County of La Salle
                           v. Joe Weber, in his Official Capacity as Executive Director of the Texas
                           Department of Transportation; The Texas Department of Transportation;
                           Ted Houghton, in his Official Capacity as Chairman of the
                           Texas Transportation Commission; et al.

       Mr. Kyle:


                I will present argument on behalf of the appellees.



                                                                                   Sincerely,

                                                                                   /s/ Kristofer S. Monson

                                                                                   Kristofer S. Monson
                                                                                   Assistant Solicitor General

       KSM\hld



                 P os t O f fic e B ox 12548 , Aust in, Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • ww w. t exa satt or n eygen er a l. gov